Citation Nr: 0209596	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  97-00 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to a temporary total rating based upon 
convalescence pursuant to the provisions of 38 C.F.R. § 4.30 
(2001).


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to August 
1991.

This appeal arose from an October 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
presented new and material evidence to reopen the claim for 
service connection for a right inguinal hernia (which had 
been previously denied in August 1993).  This decision was 
confirmed and continued by a rating action issued in December 
1996.  In June 1998, the Board of Veterans Appeals (Board) 
found that the veteran had presented new and material 
evidence to reopen the service connection claim; the issues 
of service connection for a right inguinal hernia and for a 
temporary total rating pursuant to 38 C.F.R. § 4.30 were 
remanded for additional development and readjudication.  The 
veteran's claims were again denied by a rating action issued 
in August 1999.  The veteran testified before the undersigned 
at a personal hearing at the RO in June 2002.


FINDINGS OF FACT

1.  The veteran's subsequently diagnosed right inguinal 
hernia was present in service.

2.  The veteran's right hernia repair, performed in May 1995, 
did not necessitate more than one month of convalescence, and 
did not result in severe postoperative residuals, application 
of a body cast, the necessity for house confinement or the 
prohibition against regular weight bearing.


CONCLUSIONS OF LAW

1.  Service connection for a right inguinal hernia is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001).

2.  The criteria for the assignment of a temporary total 
rating pursuant to 38 C.F.R. § 4.30 following the May 1995 
hernia repair have not been met.  38 U.S.C.A. §§ 5103A, 5107 
(West Supp. 2001); 38 C.F.R. § 4.30 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that he first suffered from a right 
inguinal hernia in service which ultimately required surgical 
repair.  Therefore, he believes that service connection is 
justified.  He also asserts that he should be awarded a 
temporary total rating pursuant to 38 C.F.R. § 4.30 since he 
had required a month of convalescence following this surgery.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Service connection right inguinal hernia

The veteran's service medical records included the report of 
the March 1981 entrance examination, which showed no 
complaints of or treatment for a right inguinal hernia.  On 
April 20, 1983, he complained of pain in the right inguinal 
region.  The physical examination found no evidence of a 
hernia.  There was no spermatic cord tenderness and the 
testes and the cord were noted to be within normal limits.  
The impression was inguinal strain.  He was placed on light 
duty due to this strain.  On December 15, 1986, he reported 
pain in both inguinal areas.  A possible left hernia was 
noted, but there was no indication of a hernia on the right.  
On March 9, 1987, he again complained of pain in both groin 
areas.  No hernias were identified.

The veteran was examined by VA in April 1992.  He complained 
of discomfort and aching in both inguinal areas, although he 
reported that he had never seen a bulge in either area.  No 
hernia was found in the right inguinal ring.  The diagnosis 
was right inguinal area normal and without hernia.

The veteran was hospitalized at a private facility where he 
underwent a laparoscopic repair for a right inguinal hernia 
on May 18, 1995.  The treatment records developed prior to 
this surgery noted that he was seen on May 10, 1995, 
reporting a 10 to 15 year history of bilateral hernia.

The RO received the veteran's request to reopen his claim for 
service connection for a right inguinal hernia on May 31, 
1995.  

The veteran's private physician, A.D.T., M.D., submitted a 
statement in March 1996, in which it was stated that the 
veteran had first sought treatment on May 10, 1995.  He 
reported a history of a right hernia that he indicated had 
first been diagnosed by VA.

VA examined the veteran in December 1998.  The examiner 
commented that the entire claims file, to include the service 
medical records, had been reviewed.  The veteran stated that 
at the time of this examination, he still had a little 
discomfort on the right, but that he had 90 percent benefit 
from the May 1995 surgery.  The examination revealed a 
palpable right-sided bulge when he coughed.  The testicles, 
the inguinal cord and the spermatic cord were all nontender.  
The diagnosis was right inguinal hernia.  The examiner went 
to state that

It is very difficult for anyone to comment with 
certainty on what was present as far back as 1983, 
when he was beginning to have pain in the area that 
he complains of on the right inguinal canal.  
However, it is noteworthy when he had the surgery 
in 1995, in.....; that surgery gave him a 90 percent 
improvement of his pain and therefore one would 
have to conclude that it is likely as not that the 
pain he did have when he was in the military 
service was in fact related to an inguinal hernia 
on the right side.  (emphasis added).  Dr. T., and 
the physician who did the C&P evaluation for the 
Veteran's Administration in Colorado in 1992, as 
well as myself today believe that he also had a 
hernia on the left side in spite of the fact that 
that was not found at the time of surgery in 1995.

My conclusion is that since he did get relief of 
the pain to the level that he describes, one would 
have to feel that it is as likely as not that he 
did in fact have an inguinal hernia on the right 
side and that in fact was what was found at the 
time of the surgery in 1995.

The veteran's private physician, A.D.T., submitted another 
statement in May 1999.  He indicated that the veteran had a 
clearly palpable hernia on the right side in May 1995.  The 
current examination showed no recurrence.

The veteran then testified before the undersigned at a 
personal hearing conducted in June 2002.  He stated that he 
had worked on ejection seat maintenance during service; as he 
was picking up some beams used during this maintenance, he 
felt a sharp, deep pain in the right groin.  He was seen for 
an inguinal strain.  A strain was diagnosed a second time 
after he sought later treatment in service for the same type 
of pain.  He was told that it was either a very bad strain or 
a hernia, but only exploratory surgery could clearly identify 
the cause.  The veteran stated that he did not want to have 
the surgery, so he was diagnosed as having an inguinal 
strain.



A temporary total rating (38 C.F.R. § 4.30)

As noted above, the veteran was hospitalized at a private 
facility in May 1995, where he underwent a laparoscopic 
repair of a right inguinal hernia.  At his discharge, he was 
told to avoid prolonged standing and heavy lifting.  On May 
25, 1995, following his discharge, he was seen by his 
treating physician.  It was noted that he was about one week 
postoperative.  He was doing well, with no other complaints 
save some minimal abdominal soreness.  He was to be seen 
again in two weeks.  The physician noted that he was 
preparing a letter for the veteran's employer, the Post 
Office, which indicated that he could return to light duty in 
about one week.  On June 8, the veteran's condition was re-
evaluated.  He was now two weeks postoperative.  He had 
returned to work and was not having any problems.  He was 
released for full activities.


Relevant laws and regulations

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).


Temporary total rating

Under the applicable criteria, following discharge from a 
hospital, a 100 percent rating will be assigned from the date 
of hospital admission and continued 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
it is shown that the veteran underwent surgery necessitating 
at least one month of convalescence; surgery with 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputation; therapeutic 
immobilization of one major joint or more; application of a 
body cast; or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches, or 
regular weight bearing prohibited, or immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (2001).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SOC) issued in 
January 1996 and the supplemental statements of the case 
(SSOC) issued in December 1996, April and August 1999, the 
veteran and his representative were provided notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim on appeal.  He was also informed of 
the needed evidence in the Board decision/remand issued in 
June 1998.  The SOC and the SSOCs also notified the veteran 
of the pertinent law and regulations, as well as his due 
process rights. 


(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in April 
1992 and December 1998.  There are also of record various 
outpatient treatment records, as well as the pertinent 
hospitalization report.  There is no indication that there is 
any relevant evidence which currently exists and which has 
not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing 
before the undersigned in June 2002.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.



Discussion

Service connection

After a careful review of the evidence of record, it is found 
that that evidence supports a finding of entitlement to 
service connection for a right inguinal hernia.  The service 
medical records do note that the veteran did complain of pain 
in the right inguinal region; however, a strain and not a 
hernia was diagnosed.  He then underwent surgery in May 1995, 
approximately 4 years after his separation, for the repair of 
the right inguinal hernia, which he stated had bothered him 
for 10 to 15 years.  The veteran was then examined by VA in 
December 1998; the examiner had been asked to render an 
opinion as to whether it was at least as likely as not that 
any right inguinal hernia diagnosed was related to the 
complaints noted in service.  After reviewing all the 
records, the examiner did diagnose a right inguinal hernia 
and opined that "...one would have to conclude that it is 
likely as not that the pain he did have when he was in the 
military service was in fact related to an inguinal hernia on 
the right side."  Therefore, after weighing all the evidence 
of record, and after resolving any doubt in the veteran's 
favor, it is found that the evidence supports a finding of 
entitlement to service connection for a right inguinal 
hernia.


Temporary total rating

After a careful review of the evidence of record, it is found 
that entitlement to a temporary total rating pursuant to 
38 C.F.R. § 4.30 has not been established.  There is no 
indication that the veteran required at least one month's 
convalescence following his May 1995 right inguinal repair.  
Rather, it is noted that he returned to light duty at the 
Post Office about one week after his surgery and was allowed 
to resume full activities two weeks after his surgery.  This 
evidence simply does not support a finding that he required 
at least one month to convalesce.  Nor did the veteran suffer 
from postoperative residuals, such as incompletely healed 
surgical wounds.  In fact, the May 25, 1995 treatment note 
(about one week after the surgery) noted he was doing well, 
with no complaints except for minimal abdominal soreness.

It is further noted that none of the other criteria for 
entitlement to this benefit have been demonstrated in this 
case (that is, stumps of recent amputation; therapeutic 
immobilization of one major joint or more; application of a 
body cast; or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches, or 
regular weight bearing prohibited, or immobilization by case, 
without surgery, of one major joint or more).  It is also 
noteworthy that the surgery occurred on May 18, 1995, but RO 
did not receive the veteran's request to reopen his claim for 
service connection for a right inguinal hernia repair until 
May 31, 1995.   The effective date for the grant of service 
connection for the right inguinal hernia will be based on the 
date of the request to reopen.  Therefore, entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a temporary total 
rating based on convalescence pursuant to 38 C.F.R. § 4.30 
(2001).

ORDER

Service connection for a right inguinal hernia is granted.

A temporary total rating pursuant to the provisions of 
38 C.F.R. § 4.30 is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

